       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  JOHN MANUEL ROGUE,
                                              Case No. 1:19-cv-00260-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  CORELOGIC CREDCO, LLC,

        Defendant.



                                INTRODUCTION
      The Court has before it Plaintiff John Manuel Rogue’s Motion for Leave to

Seek Punitive Damages (Dkt. 38) and Defendant Corelogic Credco, LLC’s Motion

to Strike Plaintiff’s Reply Memorandum and Declaration of Barkley B. Smith in

Support of Plaintiff’s Reply (Dkt. 43). For the reasons set forth below, the Court

will grant the Motion for Leave to Seek Punitive Damages and will deny as moot

the Motion to Strike.

                                 BACKGROUND

      Defendant Credco is a consumer reporting agency (CRA) under the FCRA

and is considered a “reseller” because it “assembles and merges information

contained in the database of another consumer reporting agency or multiple



MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 2 of 13




consumer reporting agencies concerning any consumer for purposes of furnishing

such information to any third party . . .; and (2) does not maintain a database of the

assembled or merged information from which new consumer reports are

produced.” 15 U.S.C. § 1681a. Credco thus resells information it obtains from the

three national consumer reporting agencies (NCRAs) Experian, Equifax, and

TransUnion, but does not maintain its own database of consumer information.

      In October 2012, Rogue and his wife applied to Quicken Loans for a loan to

refinance their home mortgage. Quicken requested Rogue’s credit report from

Credco. Credco, in turn, gathered information from the NCRAs and created a

credit report on Rogue, which it provided to Quicken. Credco reported that Rogue

filed for bankruptcy in 2012 and listed two accounts as included in bankruptcy.

Rogue alleges that this information regarding bankruptcy is false and does not

pertain to him. The bankruptcy information was supplied to Credco only by

Equifax. The other two NCRAs did not report this information.

      Rogue contends that, as a result of the false information provided by Credco,

Rogue has suffered the loss of credit, loss of the ability to purchase and benefit

from credit, mental and emotional pain, and the humiliation and embarrassment of

credit denials. Rogue initiated this action, alleging that Credco’s actions or lack of

actions violate the Fair Credit Reporting Act (the FCRA or the Act), 15 U.S.C.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 3 of 13




§ 1681 et seq. (See Dkt. 1.) Specifically, Rogue alleges that Credco violated

§ 1681e(b) of the FCRA, and seeks damages, including punitive damages, as

provided for by the FCRA. (Id.)

       Before the Court is Rogue’s motion for leave to seek punitive damages. Also

before the Court is Credco’s motion to strike Rogue’s reply in support of the

motion for leave to seek punitive damages.

                               LEGAL STANDARD

       The FCRA allows a consumer to recover damages, including punitive

damages and attorney’s fees, where a credit reporting agency (CRA) willfully fails

to comply with the requirements of the Act. 15 U.S.C. § 1681n. A “willful”

violation includes “a violation committed in reckless disregard of the” FCRA’s

requirements. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007). “While ‘the

term recklessness is not self-defining,’ the common law has generally understood it

in the sphere of civil liability as conduct violating an objective standard: action

entailing ‘an unjustifiably high risk of harm that is either known or so obvious that

it should be known.’” Id. at 68 (footnote and citation omitted).

       Thus, a company subject to the FCRA does not act in reckless
       disregard of it unless the action is not only a violation under a
       reasonable reading of the statute’s terms, but shows that the company
       ran a risk of violating the law substantially greater than the risk
       associated with a reading that was merely careless.

Id. at 69.


MEMORANDUM DECISION AND ORDER - 3
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 4 of 13




      Generally, whether a company acted willfully is a question of fact for the

jury. Cf. Guimond v. Trans Union Credit Information Co., 45 F.3d 1329, 1333 (9th

Cir. 1995) (“The reasonableness of the procedures and whether the [insurance]

agency followed them will be jury questions in the overwhelming majority of

cases.”); see Edwards v. Toys "R" Us, 527 F. Supp. 2d 1197, 1210 (C.D. Cal.

2007) (“Willfulness under the FCRA is generally a question of fact for the jury.”).

                                    ANALYSIS

      Rogue alleges that Credco violated § 1681e(b) of the FCRA, which

provides: “Whenever a consumer reporting agency prepares a consumer report it

shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C.

§ 1681e(b). Rogue alleges that this violation occurred when Credco reported that

Rogue had filed for bankruptcy in 2012 and listed two accounts as included in

bankruptcy when, in fact, this information was false and did not pertain to him.

Rogue further alleges that Credco’s violation of § 1681e(b) was willful because

(1) Credco is aware that the NCRAs, including Equifax, place information

concerning one individual on another’s report; and (2) despite this knowledge,

Credco has not followed, nor even attempted to create, a reasonable procedure to

follow to assure the maximum possible accuracy of the consumer information

reports of Rogue or other customers.


MEMORANDUM DECISION AND ORDER - 4
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 5 of 13




      Credco does not deny that the credit report that it provided on Rogue

contained false information regarding a bankruptcy, instead arguing that any

alleged errors did not originate with Credco but instead with the NCRAs. Credco

also does not deny that it has no procedures in place to confirm the accuracy of the

information provided by the NCRAs. Instead, Credco argues that in its role as a

reseller, it is only required to accurately convey the information the NCRAs report

to it and that, in discharging its role, it maintains and follows procedures to assure

that it accurately merges and assembles into its reports the information it has been

provided by the NCRAs. Credco argues that nothing further is required of it and

specifically denies that it had any obligation to review the information it received

from the NCRAs for accuracy.

      The Court disagrees with Credco’s interpretation of its duties under

§ 1681e(b) and, further, finds its proposed interpretation of this provision to be

objectively unreasonable and to not have a basis in the statutory language of the

relevant provisions of the FCRA.

      First, Credco does not deny that it is a consumer reporting agency as defined

under the FCRA. See 5 U.S.C. § 1681a(f) (defining “consumer reporting agency”

as “any person which, for monetary fees, dues, or on a cooperative nonprofit basis,

regularly engages in whole or in part in the practice of assembling or evaluating




MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 6 of 13




consumer credit information or other information on consumers for the purpose of

furnishing consumer reports to third parties, and which uses any means or facility

of interstate commerce for the purpose of preparing or furnishing consumer

reports.”

      Second, although it is undisputed that Credco falls into the subcategory of

consumer reporting agencies known as “resellers,” there is nothing in the statutory

language of § 1681e(b) that indicates that Credco, or any other reseller, is to be

treated differently from other consumer reporting agencies. Certainly, there is

nothing in the statute which suggests that resellers are somehow exempt from the

explicit requirement imposed by § 1681e(b) that “a consumer reporting agency” is

to “follow reasonable procedures to assure maximum possible accuracy of the

information” whenever it prepares a consumer report. 15 U.S.C. § 1681e(b)

(emphasis added).

      Third, Baker v. Experian Information Solutions, Inc., 2015 WL 4603080,

cited by Credco, is distinguishable. In Baker, the court found that Credco had

reasonable procedures in place, noting:

      The essence of Plaintiff's argument is that if Defendant gets
      information from Experian, Equifax, or TransUnion that is not
      included on a report by the other, then that provides notice that the
      information is inaccurate information. Thus according to Plaintiff, this
      action should survive a motion for summary judgment. There is no
      information before the Court that, for example, Experian, Equifax,



MEMORANDUM DECISION AND ORDER - 6
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 7 of 13




      and TransUnion need to report identical information. Further, this is
      not a case where the information is contradictory, such as the person
      being reported as alive in one report and deceased in another.


Id. (emphasis added). Thus, the Baker court found that, as a matter of law, Credco

was not liable under § 1961e(b). In so finding, the Court specifically noted that its

“reasoning is influenced by the fact that Defendant acts as an intermediary role,

that the type of information reported by Experian does not by its existence show

inaccuracy, and that the FCRA does ‘not impose strict liability.’” Id. at *5

(emphasis added).

      In contrast to the facts at issue in Baker, here, there was information that by

its existence showed that there was a potential inaccuracy, i.e., there was

information regarding a bankruptcy contained on only one NCRA’s report—the

Experian report—that was not included on the other two NCRAs’ reports, and this

inconsistency indicated that the information from the Experian report was

potentially inaccurate.

      In Waletzko v. Corelogic Credco, LLC, 2016 WL 5879597 (W.D. Wisc.

2016), also cited by Credco, the court found that the lack of a procedure to identify




MEMORANDUM DECISION AND ORDER - 7
           Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 8 of 13




inaccuracies, such as a procedure to identify and address discrepancies1 between

the NCRAs’ reports, was nothing more than a “careless reading of” § 1681e(b).

Id. at *9.

       This Court respectfully disagrees with the reasoning and conclusion reached

in Waletzko. As discussed above, § 1681e(b) is explicit in its requirement that

consumer reporting agencies “follow reasonable procedures to assure maximum

possible accuracy of the information.” 15 U.S.C. § 1681e(b) (emphasis added).

There is nothing ambiguous about this provision and nothing in this provision

indicates an intent to treat resellers any differently from all other consumer

reporting agencies. Reading into § 1681e(b) an exception for resellers, and thus

interpreting § 1681e(b) to exempt resellers from the requirement of having

procedures in place to assure maximum possible accuracy of the information it

provides, is objectively unreasonable and inconsistent with the clear and explicit

statutory language. See Burr, 551 U.S. at 69-70.

       Moreover, it cannot be said that Credco relied on the decision in Waletzko in

failing to have a procedure in place because Waletzko was decided several years



       1
          The discrepancies between the NCRAs at issue in Waletzko regarded whether the
plaintiff was deceased. The undisputed evidence in that case indicated that this inaccurate
information, which was passed on by Credco, did not play a role in the denial of credit to the
plaintiff. See Waletzko, 2016 WL 5879597, at *8-*9.



MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 9 of 13




after Credco issued Rogue’s credit report that is at issue in the present case.

       Further, other district courts have repeatedly rejected Credco’s and other

resellers’ arguments that a reseller is only required to accurately reproduce the

information furnished to it by other credit bureaus. These courts have, instead,

found that, as a matter of law, a reseller can be subject to liability under § 1681e(b)

for failing to follow reasonable procedures to assure the maximum possible

accuracy of the information it provides on a consumer. See, e.g., Perez v. Trans

Union, LLC, 526 F. Supp. 2d 504, 509 (E.D. Pa. 2007) (finding that even though

Credco obtained its information from the credit bureaus there remained a question

of fact as to whether it followed reasonable procedures to ensure the accuracy of its

reports pursuant to § 1681e(b)), abrogated on other grounds by Cortez v. Trans

Union, LLC, 617 F.3d 688 (3d Cir. 2010);2 Starkey v. Experian Information

Solutions, Inc., 32 F. Supp. 3d 1105, 1109-11 (C.D. Cal. 2014) (rejecting Credco’s

argument that its report was “accurate” because it “fully and accurately included

all of the information [the NCRAs] provided”; and holding that a reseller, like




       2
         As Credco points out, the Perez court granted summary judgment in favor of Credco on
the issue of willfulness. See Perez, 526 F. Supp. 2d at 510-11. However, in the present case, the
Court is not addressing a motion for summary judgment but is instead determining whether, as a
matter of law, Credco can be held liable under § 1681e(b) for failing to follow reasonable
procedures to assure the maximum possible accuracy of the information in its consumer reports.



MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 10 of 13




other consumer reporting agencies, must employ reasonable procedures to assure

the maximum possible accuracy of the information in its report); Dirosa v. Equifax

Information Servs, LLC, 2014 WL 3809202, at * 3 (C.D. Cal. 2014) (rejecting

Credco’s argument that it was not liable under § 1681e(b) because it “fully and

accurately included all of the information [the NCRAs] provided); Ocasio v.

Corelogic Credco, LLC, 2015 WL 5722828, at *3-*4 (D. N.J. 2015) (rejecting

Credco’s argument that its procedures were reasonable as a matter of law under

§ 1681e(b) “because it accurately compiled and reported information collected

from the credit bureaus”); Willoughby v. Equifax Information Svs., LLC¸2013 WL

8351203, at *2-*3 (N.D. Ala. 2013) (finding that resellers are subject the same

requirements under § 1681e(b) as other consumer reporting agencies to follow

reasonable procedures to ensure the accuracy of its reports); Waterman v. Experian

Information Solutions, Inc., 2013 WL 675764, at *2-*3 (C.D. Cal. 2013) (same);

Dively v. Trans Union, LLC, 2012 WL 246095, at *3-*4 (E.D. Penn. 2012) (same).

      Finally, Credco argues that its failure to have procedures in place to ensure

the accuracy of the information that it gathers from the NCRAs and passes on is

not reckless because there is no authoritative decision from the Federal Trade

Commission (FTC), Ninth Circuit, or other circuits on this issue. In support of this

argument, Credco cites to Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007).




MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 11 of 13




      In Safeco, the Supreme Court explained that although it did not agree with

the defendant CRA’s interpretation of a provision of the FCRA, it also did not find

the CRA’s reading to be objectively unreasonable:

      While we disagree with Safeco’s analysis, we recognize that its
      reading has a foundation in the statutory text, and a sufficiently
      convincing justification to have persuaded the District Court to adopt
      it and rule in Safeco's favor.

      This is not a case in which the business subject to the Act had the
      benefit of guidance from the courts of appeals or the Federal Trade
      Commission (FTC) that might have warned it away from the view it
      took. Before these cases, no court of appeals had spoken on the issue,
      and no authoritative guidance has yet come from the FTC. Given this
      dearth of guidance and the less-than-pellucid statutory text, Safeco's
      reading was not objectively unreasonable, and so falls well short of
      raising the “unjustifiably high risk” of violating the statute necessary
      for reckless liability.

Id. at 69-70 (citations and footnotes omitted).

      Safeco is distinguishable from the present case for several reasons. First, the

provision of the FCRA at issue in Safeco was § 1681m(a); the provision at issue in

the present case—§ 1681e(b)—was not at issue in Safeco. See 551 U.S. at 69-70.

      Second, the Supreme Court found that the CRA’s proposed interpretation of

§ 1681m(a) had “a foundation in the statutory text” and was not objectively

unreasonable” in light of unclear statutory language and the lack of guidance from

the FTCA and appellate courts. In contrast, as discussed above, the statutory

language of § 1681e(b) is clear and explicit, providing: “Whenever a consumer



MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 12 of 13




reporting agency prepares a consumer report it shall follow reasonable procedures

to assure maximum possible accuracy of the information concerning the individual

about whom the report relates.” Credco’s proposed interpretation—that a reseller is

to be held to different standards than other consumer reporting agencies, and that

“accuracy” for a reseller only means that it must accurately reproduce the

information provided by other consumer reporting agencies (the NCRAs)—does

not have a foundation in § 1681e(b)’s statutory language and is an objectively

unreasonable interpretation of this provision.

      The Court finds that, as a matter of law, Credco, as a reseller, is subject the

same requirements under § 1681e(b) as other consumer reporting agencies, and

must therefore “follow reasonable procedures to assure maximum possible

accuracy of the information” in its reports. The Court also finds that Rogue has

alleged facts sufficient to demonstrate that, to the extent Credco violated

§ 1681e(b), such violation was willful. Accordingly, the Court will grant Plaintiff

leave to seek punitive damages.

      Finally, because the Court has not relied on Rogue’s reply brief or the

supporting declaration in deciding the motion for leave to seek punitive damages,

but instead conducted its own, independent research in finding the above cited case

law, the Court will deny as moot Credco’s motion to strike Rogue’s reply brief and




MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00260-BLW Document 46 Filed 12/02/20 Page 13 of 13




supporting declaration.



                                     ORDER
      IT IS ORDERED that:

      1.    Plaintiff’s Motion for Leave to Seek Punitive Damages (Dkt. 38) is

GRANTED.

      2.    Defendant’s Motion to Strike Plaintiff’s Reply Memorandum and

Declaration of Barkley B. Smith in Support of Plaintiff’s Reply (Dkt. 43) is

DENIED as moot.



                                             DATED: December 2, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
